     Case 1:18-cv-01456-DAD-BAM Document 23 Filed 12/04/20 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11   MATTHEW A. LAWRIE,                                No. 1:18-cv-01456-DAD-BAM (PC)
12                      Plaintiff,
13           v.                                        ORDER DISMISSING ACTION DUE TO
                                                       PLAINTIFF’S FAILURE TO COMPLY WITH
14   CALIFORNIA STATE PRISON AT                        A COURT ORDER AND FAILURE TO PAY
     CORCORAN, Department of Corrections,              FILING FEE
15   et al.,
                                                       (Doc. No. 12)
16                      Defendants.
17

18           Plaintiff Matthew A. Lawrie is a state prisoner proceeding pro se in this civil rights action

19   pursuant to 42 U.S.C. § 1983. This matter was referred to a United States Magistrate Judge

20   pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

21           On November 14, 2018, the assigned magistrate judge issued findings and

22   recommendations recommending that plaintiff’s application to proceed in forma pauperis under

23   28 U.S.C. § 1915(g) be denied because plaintiff had suffered three or more prior strike dismissals

24   and that he be ordered to pay the required $400.00 filing fee in order to proceed with this action.

25   (Doc. No. 10.) On March 13, 2019, the undersigned adopted those findings and

26   recommendations, denied plaintiff’s motion to proceed in forma pauperis, and ordered plaintiff to

27   pay the $400 filing fee in full within twenty-one (21) days. (Doc. No. 12.) Plaintiff was

28   /////
                                                       1
     Case 1:18-cv-01456-DAD-BAM Document 23 Filed 12/04/20 Page 2 of 2


 1   cautioned that his failure to comply with that order and pay the required filing fee within the

 2   specified time would result in dismissal of this action. (Id. at 4.)

 3          On April 12, 2019, in lieu of paying the filing fee, plaintiff filed a notice of interlocutory

 4   appeal, which was processed to the United States Court of Appeals for the Ninth Circuit. (Doc.

 5   Nos. 13, 14.) On April 10, 2020, the Ninth Circuit affirmed the denial of plaintiff’s motion to

 6   proceed in forma pauperis in this action. (Doc. No. 21.) The Ninth Circuit’s mandate was issued

 7   on May 4, 2020. (Doc. No. 22.)

 8          The deadline for plaintiff to pay the required filing fee passed prior to the filing of his

 9   interlocutory appeal, and now that the pending interlocutory appeal has been resolved, plaintiff

10   has still not paid the required filing fee or requested an extension of time to do so.

11          Accordingly,

12          1.      This action is dismissed without prejudice due to plaintiff’s failure to obey a court

13                  order and to pay the required filing fee; and

14          2.      The Clerk of the Court is directed to close this case.

15   IT IS SO ORDERED.
16
        Dated:     December 4, 2020
17                                                         UNITED STATES DISTRICT JUDGE

18

19

20
21

22

23

24

25

26
27

28
                                                       2
